Citation Nr: 1434068	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  05-23 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thyroid disability, including as secondary to exposure to toxins. 

2.  Entitlement to service connection for a skin disability, to include cold-induced urticaria, dermatitis, and heat-induced rashes, including as secondary to exposure to toxins. 

3.  Entitlement to service connection for peripheral neuropathy, including as secondary to exposure to toxins. 

4.  Entitlement to service connection for a disability manifested by coldness of the feet, including as secondary to exposure to toxins. 

5.  Entitlement to service connection for a breathing disability, including as secondary to exposure to toxins. 

6. Entitlement to service connection for insomnia, including as secondary to exposure to toxins. 


7.  Entitlement to service connection for bilateral hearing loss, including as secondary to exposure to toxins. 

8.  Entitlement to service connection for tinnitus, including as secondary to exposure to toxins. 

9.  Entitlement to service connection for lung granulomas, including as secondary to exposure to toxins.   

10.  Entitlement to service connection for liver granulomas, including as secondary to exposure to toxins.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from April 1972 to September 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2005, January 2006, and December 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing on this matter was held before a Decision Review Officer on 
February 8, 2006.  A copy of the hearing transcript has been included with the record.

In September 2008 and June 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2013 and May 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained medical expert opinions from the Veterans Health Administration (VHA).  The Veteran and his representative were provided a copy of the opinions and afforded the opportunity to submit additional evidence and argument, which the Veteran did in June 2014.

The June 2013 remand referred claims of entitlement to service connection for a fingernail disability, sleep apnea, and right and left lung disabilities to the agency of original jurisdiction (AOJ) for disposition.  They have not yet been adjudicated; they are again referred to the AOJ.  

In February 2007, the Veteran filed a timely notice of disagreement with respect to a December 2006 rating decision which denied entitlement to service connection for liver granulomas.  Thus, that issue is currently before the Board and has been listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of entitlement to service connection for a thyroid disability, a skin disability, peripheral neuropathy, a disability manifested by coldness of the feet, liver granulomas, and insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A breathing disability is not attributable to active service.

2.  Bilateral hearing loss is not attributable to active service.

3.  Tinnitus is not attributable to active service.  

4.  Lung granulomas are not attributable to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a breathing disability, including as secondary to exposure to toxins, are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a breathing disability, including as secondary to exposure to toxins, are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for tinnitus, including as secondary to exposure to toxins, are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for lung granulomas, including as secondary to exposure to toxins, are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of May 2004, August 2005 and September 2006 satisfied the duty to notify provisions.  A March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claims were subsequently readjudicated, most recently in a January 2014 supplemental statement of the case.  Although additional information was received after January 2014, the Veteran waived the AOJ's right to review the evidence in the first instance in a March 2014 letter.  

The Veteran's service treatment records and private treatment records have been obtained.  All available VA treatment records have also been obtained.  Although the Veteran stated that he was treated at the VA Medical Center in Los Angeles, California, in the 1970s, a search of that facility's electronic records and non-digital and retired records has found no records on file from that period of time.  

The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in September 2013.

VA examinations were conducted in December 2009, January 2010, and April 2011, and opinions from a VHA medical expert were received in February 2013 and May 2014.  Although the January 2010 and April 2011 VA examinations are of limited probative value, the December 2009 examination and VHA opinions appropriately discuss the nature and etiology of the claimed disabilities, and provide adequate evidence upon which to address the service connection claims.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Law and Regulations

The Veteran does not assert, and indeed the record does not reflect, that any of the claimed disabilities first manifested during his active service.  Rather, he asserts that they are the result of exposure to herbicides while unloading gear and supplies which had been used in the Republic of Vietnam; or, that they are the result of exposure to pesticides and other environmental toxins during his active service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Some chronic diseases, including organic diseases of the nervous system such as tinnitus and sensorineural hearing loss, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Presumptive Service Connection

The Veteran did not serve in the Republic of Vietnam or any other location in which tactical herbicides were used and exposure is presumed; thus, exposure to dioxin-containing herbicides cannot be presumed.  38 U.S.C.A. § 1116; 38 C.F.R.             §§ 3.307(a) and 3.309(e).  

A presumption also exists for certain chronic diseases, such as tinnitus and sensorineural hearing loss, that become manifest to a compensable degree within one year following active service.  38 C.F.R. §§ 3.307, 3.309.  The Veteran does not assert, and the record does not reflect, that tinnitus first manifested during service or within the first post-service year.  There is also no competent and credible evidence of hearing loss during service or within the first post-service year.  

Accordingly, none of the claimed disabilities can be presumptively linked to service.  However, service connection may still be established with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Direct Service Connection

A.  Service Connection Based on Herbicide Exposure

The Veteran contends that he was exposed to tactical herbicides at Camp Pendleton, California, while unloading ships containing gear and supplies that had been used in Vietnam.  He asserts that these items were covered with a fine dust, and that this dust must have been a tactical herbicide.  He has submitted evidence showing that a ship he helped unload had picked up cargo in the Republic of Vietnam before proceeding to Camp Pendleton.

According to VA's M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, "there is no presumption of 'secondary exposure' based on handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam."  

The Veteran's service personnel records do not indicate that he was exposed to herbicides.  The National Personnel Records Center has also been unable to verify any exposure to herbicides.  

The Veteran has no first-hand knowledge that the items he handled were exposed to tactical herbicides, nor does he have the necessary scientific training to identify a substance as a tactical herbicide.  Thus, he is not competent to state that he was exposed to tactical herbicides at Camp Pendleton.  

A preponderance of the evidence is against a finding that the Veteran was exposed to tactical herbicides during the course of his duties unloading gear at Camp Pendleton.  Thus, any medical evidence linking the claimed disabilities to herbicide exposure during service are of no probative value.  

B.  Service Connection Based On Exposure to Environmental Toxins

The Veteran has submitted competent and credible evidence that his two primary duty stations, Camp Pendleton and Camp Lejeune, are contaminated with pesticides and other environmental toxins, and that the contamination occurred during the Veteran's period of service.  Exposure to such environmental toxins is conceded based on the time, place and circumstances of his service.  38 U.S.C.A. § 1154(a).  

i.  Breathing Disability and Lung Granulomas

A May 1990 clinical note reflects that the Veteran was first diagnosed with asthma in 1984.  Allergy testing showed that the Veteran has multiple environmental allergies, which were said by his physician to be the cause of his asthma.  The Veteran's father had also had asthma.  The Veteran did not report exposure to toxins while in service.  

These findings were confirmed in a March 1993 VA clinical note, which stated that the Veteran's asthma had been exacerbated by environmental allergens including pet dander, dust, and mold.  

The Veteran was diagnosed with right lung granulomas in June 2005. 

January 2010 and April 2011 VA examinations found that the Veteran's breathing disability and lung granulomas were not related to his service, either directly or via exposure to environmental toxins.  However, neither examination report provided adequate rationale for those findings.  

Consequently, the issues were referred to a VHA specialist in environmental medicine in order to ascertain whether any of the claimed disabilities are related to exposure to environmental toxins during service.  In February 2013, the VHA specialist provided an opinion concerning exposure to toxins at Camp Pendleton, and in May 2014, he provided an opinion as to exposure to toxins at Camp Lejeune.  The findings as to each are essentially identical.  

The VHA specialist found that the Veteran's breathing disability is consistent with adult onset asthma.  There was a family history of the disability.  Adult onset asthma is the result of an exaggerated airway response to allergens, and its etiology is due to genetics and exposure to allergens.  It is not related to exposure to environmental toxins.  

The VHA specialist also noted that the Veteran's benign lung granulomas are a common disability which are not related to exposure to environmental toxins.  Accepted etiologies for the disease include past infections and hamartomas.  

The VHA specialist's opinion is based on an exhaustive review of the evidence of record, as well as various medical treatises, articles and studies, and his own professional judgment.  It is cogent, thorough, and uncontradicted by any other competent medical evidence.  Accordingly, it is of significant probative value.  

The January 2010 and April 2011 VA examination reports, which concluded that there was no relationship between service and the claimed disabilities, did not include an adequate rationale in support of those findings.  Thus, they are of no probative value.  

The Veteran asserts that his lung granulomas and breathing difficulty must have been the result of service, because of his various environmental exposures and because he has no family history of any of these disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the etiology of lung granulomas and breathing difficulty falls outside the realm of common knowledge of a lay person and his opinion is of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Further, and significantly, he does have a family history of asthma.

The preponderance of the evidence is against the claims for service connection for a breathing disability and lung granulomas; there is no doubt to be resolved; and service connection is not warranted.

ii.  Hearing Loss and Tinnitus

During a March 2004 VA herbicide examination, the Veteran reported that he was diagnosed with hearing loss at age 48.  

A May 2004 letter from one of the Veteran's physicians indicated that the Veteran's hearing loss could be related to an autoimmune disorder, but the possibility was unlikely.  A June 2004 letter from a private physician, Dr. R., stated that the best diagnosis for the Veteran's hearing loss was Meniere's disease, and that hearing loss was not attributable to environmental toxins in service.  

In an April 2006 statement, the Veteran stated that his hearing loss had not begun during service, and reiterated his assertion that it is due to exposure to environmental toxins.  

A December 2009 VA audiological examination noted no evidence of hearing loss during service, but found that no opinion could be rendered as to the etiology of the Veteran's current hearing loss without the report of examination at separation from service.  Service treatment records were also negative for reports of tinnitus, and the Veteran stated that the onset of his tinnitus was approximately 5 years after his separation from service.  The examiner concluded that it was less likely than not that tinnitus was related to the Veteran's service.

The VHA specialist found that the Veteran's hearing loss and tinnitus are not related to exposure to environmental toxins in service, because both are attributable to a diagnosis of Meniere's disease.  The etiology of Meniere's disease includes genetic factors, viral infections and micro-vascular changes.  It does not include exposure to toxins.  

Although the December 2009 audiological examination found that the etiology of the Veteran's hearing loss could not be determined without resort to speculation, the examiner explained that he was unable to provide the requested nexus opinion because there was no evidence of hearing loss in service and there was no discharge examination showing the Veteran's hearing at the time of discharge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, the examination neither supports nor weighs against the Veteran's hearing loss claim.  The Veteran's private physicians and the VHA specialist all concluded that the Veteran's hearing loss found is likely the result of Meniere's disease, and less likely than not attributable to active service, including exposure to environmental toxins.  

The December 2009 VA audiological examination also found that the Veteran's tinnitus was not related to service, because there was no evidence of tinnitus in service and the Veteran reported an onset of symptoms some years after his discharge from service.  The conclusion is based upon a review of the record, a diagnostic interview and the examiner's own professional judgment, and is of significant probative value, as is the finding of the VHA specialist who attributed the Veteran's tinnitus to Meniere's disease. 

The preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus; there is no doubt to be resolved; and service connection is not warranted.

ORDER

Entitlement to service connection for a breathing disability, to include as due to exposure to toxins, is denied.

Entitlement to service connection for bilateral hearing loss, to include as due to exposure to toxins, is denied.

Entitlement to service connection for tinnitus, to include as due to exposure to toxins, is denied.

Entitlement to service connection for lung granulomas, to include as due to exposure to toxins, is denied.  


REMAND

Endocrinopathies such as the Veteran's thyroid disability are presumed by law and regulation to have been incurred in service if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period (within one year of discharge from service).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran has submitted several lay statements indicating that he has had symptoms such as cold-induced urticaria, photosensitivity, heat rashes, and coldness in the lower extremities since his discharge from active service.  He is competent to report such symptoms and his statements are not contradicted by any other evidence of record.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The February 2013 and May 2014 VHA opinions attributed these symptoms, as well as the Veteran's neuropathy, to his thyroid disability.  A VA examination is therefore necessary to ascertain whether the Veteran's thyroid disability manifested to a compensable degree within a year of his discharge from service.  

As the claims for service connection for skin disabilities, peripheral neuropathy, and coldness of the lower extremities are inextricably intertwined with the outcome of the claim for service connection for a thyroid disability, a decision on these claims is deferred.

The VHA opinions attributed the Veteran's insomnia to obstructive sleep apnea.  A claim for service connection for obstructive sleep apnea has been referred to the AOJ for adjudication; thus, the claim for service connection for insomnia must be deferred until a decision on the pending claim for obstructive sleep apnea has been made.  

The Veteran submitted a timely notice of disagreement with respect to the December 2006 decision to deny entitlement to service connection for liver granulomas.  The AOJ has not and must now issue a statement of the case (SOC) on this issue.  See Manlincon, 12 Vet. App. at 238.  

Updated VA treatment records must be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since July 2013.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Provide proper notification and all required development with respect to the claims for service connection for a skin disability, peripheral neuropathy, insomnia, and coldness of the lower extremities on a secondary basis.    

3.  Schedule the Veteran for a VA thyroid examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that symptoms of a thyroid disability first manifested within a year of the Veteran's discharge from active service in September 1973.  The examiner must consider the Veteran's competent and credible reports of symptoms such as coldness in the lower extremities, cold-induced urticaria, and heat-induced skin rashes immediately following his discharge from service.     

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Issue an SOC for the issue of entitlement to service connection for liver granulomas.  If the Veteran appeals, return the case to the Board.  

5.  Then, readjudicate the claims on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


